Kellogg, P. J. (dissenting):
Griffin was clearly within the course of his duty when Cartwright ran against him with the rails he was carrying. Griffin was disturbed and angered, and kicked towards Cartwright, and Cartwright pushed him, with the result that he received the injuries. The injury did not result from the kick but from the fall after Cartwright pushed him. We assume that the entire incident was over in a moment. It was not an unnatural or an unusual thing for a workingman hit by another while at work to instinctively kick out at the man causing the injury. It was in the interest of the employer that Griffin should be allowed to pass without any interference from another employee, and his kick was a remonstrance against the interruption he received in the performance of his duty. The Commission finds that the act of Cartwright in hitting Griffin was purely an accident. There is nothing to show that at the moment Griffin considered it an accident. Cartwright created an emergency by running into Griffin with the rails, and probably the fact that Griffin was hit called forth the kick without any particular volition upon his part. He *11did the natural thing to resist force with force. As the Commission says, he was angry; but it was an anger of the moment created by the act of Cartwright. The question 'is not whether Griffin, when suddenly hit, was negligent in hitting back, because the question of fault does not enter into consideration here. It is only claimed that by hitting back he abandoned and lost his rights as an employee. Perhaps Griffin did not do the wisest thing in kicking at Cartwright; it nevertheless was a natural thing to do. All reasonable presumptions are in favor of the claim. If Griffin had let the matter pass, and at a subsequent time, in cold blood, had made an assault upon Cartwright and received injuries causing his death, compensation could not follow. But here the first assault was made by Cartwright, although as it now appears it was accidental. In a way Griffin was defending himself.
“Altercations and blows may, however, arise from the act of a fellow-servant while both are engaged in the employer’s work and in relation to the employment. The employer may be badly or carelessly served by two men engaged in his work, and yet it may be inferred, when one injures the other in a quarrel over the manner of working together in a common employment, that the accident arose out of the employment and was not entirely outside of its scope, if it was connected with the employer’s work and in-a sense in his interest.” (Matter of Heitz v. Ruppert, 218 N. Y. 148, 153.)
Change the circumstances slightly, and in the way in which it might have appeared to Griffin, and there can be no serious question but the claim is within the act. Supposing that Cartwright, while Griffin was carrying the rails according to his duty, had assaulted him, and Griffin had kicked back, and then Cartwright had given him a push which eventually caused his death. The only difference between the case supposed and the real case is that the Commission finds that Cartwright’s act was accidental. There is nothing to show that Griffin considered it accidental, or that he did anything other than would be done by the ordinary man who was hit under like circumstances. The facts that Griffin cannot speak, and that the dividing line is so narrow here, make it proper to indulge in *12the presumption that the claim is within the act. In the Heitz Case (supra) it is true that when in the yard Guth sprinkled water upon Heitz after Heitz told him he was putting too much upon the horses. They then separated and went about their respective employments. Shortly after they met in the plant, and as they passed, Heitz touched Guth upon the shoulder, saying: “ George, don’t do that again.” It may have been in a friendly or an unfriendly way. Guth apparently considered it a challenge. Heitz undoubtedly intended it as such. He wanted Guth to understand that he could not safely take liberties with him again. In a way he invited the assault which resulted in his injury. It was assumed to be justified or excused by what had taken place previously. Guth slapped the claimant upon the shoulder, and, as the claimant turned around, Guth’s finger came in contact with his eye. The court held that the injury was in the course of and arising out of the employment.
In Matter of De Filippis v. Falkenberg (170 App. Div. 153), since affirmed by the Court of Appeals (219 N. Y. 581), the award was reversed because some one, without cause or provocation, stuck, a pair of scissors through a knot hole hitting claimant’s eye. That was held not to be an injury received in the course of and arising out of the employment. It had iio connection with the employment, but arose from horse play, or an assault unconnected with the employment.
Between these cases is the dividing line, and it seems to me this case naturally falls on the side of the Heitz case. I, therefore, favor an affirmance.
Award reversed and claim dismissed.